Citation Nr: 0002746	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for gastric ulcer with 
vagotomy, antrectomy and a scar at the incision site in 
abdomen, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to April 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to the benefit sought.  The 
veteran filed a timely notice of disagreement, and was issued 
a statement of the case in November 1998.  The RO received 
his substantive appeal in December 1998.

In A March 1999 Informal Hearing Presentation, the veteran's 
accredited representative, Paralyzed Veteran's of America 
(PVA) raised 'additional' claims for: (1) an effective date 
prior to November 13, 1996 for the award of a 40 percent 
disability evaluation for gastric ulcer with vagotomy, 
antrectomy and tender scar at the incision site in abdomen; 
and (2) restoration of a separate 10 percent disability 
rating for tender scar at the incision site in abdomen.  The 
representative noted that the veteran's gastric ulcer is a 
separate condition from his incisional scar.

A review of the record reveals that the veteran's earlier 
effective date claim has not been properly developed for 
appellate consideration by the Board, and is not inextricably 
intertwined with the issue on appeal.  Accordingly, it is 
hereby referred to the RO for appropriate action.  See Kellar 
v. Brown, 6 Vet. App. 157 (1994).

As to the restoration claim, the Board notes that the veteran 
was granted entitlement to service connection and a separate 
disability rating of 10 percent for tender scar at the 
incision site in abdomen by rating decision issued in May 
1996.  The effective date of the separate evaluation was 
March 21, 1994.  In April 1997, the RO increased the 
veteran's disability rating for gastric ulcer with vagotomy 
to and antrectomy to 40 percent.  The RO also incorporated 
the rating for the tender scar at the incision site as part 
and parcel of the 40 percent disability rating.  The separate 
rating for the tender scar, in turn, was reduced from 10 
percent to 0 percent.  In short, the veteran is no longer 
afforded a separate compensable disability rating for tender 
scar.  The veteran was informed of these determinations, as 
well as of his procedural and appellate rights, by VA letter 
issued on February 28, 1998.  However, he did not initiate an 
appeal and the decision became final.  Consequently, the 
propriety of the RO's April 1997 reduction decision is no 
longer for consideration, and it will not be discussed 
herein.  See Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Nevertheless, insofar as the 
veteran's service-connected disability still comprises of 
both digestive and dermatologic symptomatology, the issue of 
entitlement to a separate rating for a tender scar is for 
consideration in conjunction with his present increased 
rating claim.  See Esteban v. Brown, 6 Vet. App. 259 (1994).


FINDINGS OF FACT

1.  The veteran's service-connected disability comprises of 
digestive and dermatological elements.

2.  The service-connected gastric ulcer with vagotomy and 
antrectomy, as shown by recent VA examination, is primarily 
manifested by dumping syndrome with gastritis, i.e., daily 
severe cramping abdominal pain, increased flatus, sweating or 
sensation of being hot, vomiting and/or diarrhea, which occur 
after every meal.  Although there has been weight loss, the 
veteran is not shown to suffer from malnutrition or anemia.

3.  The veteran's scar at the incision site in abdomen is 
non-tender and well-healed.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 40 percent for gastric ulcer with vagotomy and 
antrectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321, Part 4 including §§ 4.1, 4.2, 4.7, 
4.10, 4.20, Diagnostic Code 7308 (1999).

2.  The schedular criteria for a separate compensable 
disability evaluation for the scar at the incision site in 
abdomen are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to a disability rating in 
excess of 40 percent for gastric ulcer with vagotomy, 
antrectomy and a scar at the incision site in abdomen is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Generally, a claim for an increased evaluation is considered 
to be well grounded.  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In the instant case, the 
veteran was last afforded VA examination for compensation and 
pension purposes in May 1998.  At that time, he complained of 
daily severe cramping abdominal pain, increased flatus, then 
sweating, sensation of being hot associated with diarrhea and 
vomiting.  This occurred after every meal.  He had 4 to 5 
bowel movements after meals and this usually occurs within 15 
to 20 minutes of eating.  He ate 5 to 6 small meals a day, 
but this did not change his symptoms.  Over the prior year, 
he had some problems with food coming right back up.  This 
occurred about once a week.  He also had burning type pain, 
and took Maalox or Mylanta to "put the fire out."  On 
physical examination, he reported his maximum weight to be 
230 pounds in the last year.  His weight on examination was 
222.  He was noted to be well-developed and well-nourished.  
His abdomen revealed a 23 centimeter left paramedian scar.  
It was non-tender and well-healed.  There was neither 
organomegaly nor masses, but he had mild to moderate 
tenderness below the umbilicus.  He also had no rebound 
tenderness and bowel sounds are normoactive.  There is no 
active ulcer shown on x-ray.  The diagnosis was peptic ulcer 
disease, status post vagotomy and antrectomy with dumping 
syndrome and gastritis.

A June 1998 VA hospital summary shows that the veteran 
complained of nausea and vomiting with abdominal pain after 
eating a pizza at a local pizza restaurant two days prior.  
He reported watery stools with "lots" of flatus.  He 
reported sharp abdominal pain.  He was admitted to the 
hospital.  A radiographic report of an abdominal series 
showed an abnormal bowel gas patter.  There were numerous 
air-fluid levels in the small bowel of the mid-abdominal 
region, but no dilated loops of the large or small bowel were 
seen.  After admission, he was kept on bowel rest overnight 
and IV fluids.  Regular diet was resumed the following 
morning.  The veteran tolerated the regular foot and was 
having normal bowel movements and was able to ambulate with 
no further complaints of abdominal pain.  His weight during 
this admission was 219 pounds which is 131% of his ideal body 
weight.  He did not indicate an interest in losing weight; 
however, he was encouraged to eat healthy avoiding fats, 
concentrated sweets, and to begin some exercise activity.

On follow-up examination on June 30, 1998, the veteran's 
weight was 226.6 pounds.  His abdomen was soft with no 
tenderness and no distention.  He reported that he was doing 
well and no further follow-up was considered needed at that 
time.

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (1999).  Minor weight loss 
or greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over a period of time.  In evaluating weight 
loss generally, consideration will be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  38 C.F.R. § 4.112 (1999).

A vagotomy with pyloroplasty or gastroenterostomy followed by 
demonstrably confirmative postoperative complications of 
stricture or continuing gastric retention warrants an 
evaluation of 40 percent, which is the highest rating 
assignable under 38 C.F.R. Part 4, Diagnostic Code 7348 
(1999).

A 20 percent evaluation is warranted for postgastrectomy 
syndrome with mild impairment with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.  When moderate 
with less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss, a 40 percent rating is warranted.  
When severe, with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia, a 60 percent evaluation is 
warranted.  38 C.F.R. Part 4, Diagnostic Code 7308.

Under 38 C.F.R. Part 4, Diagnostic Code 7304, a 40 percent 
rating is warranted for moderately severe gastric ulcer 
disease, which is less than severe, but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times yearly.  A 60 percent rating is 
warranted when the impairment is severe, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

According to Diagnostic Code 7805, scars are to be rated 
based upon the limitation of function of the affected part.  
In the case of superficial scars a 10 percent disability 
evaluation is warranted for those that are poorly nourished 
with repeated ulceration, 38 C.F.R. Part 4, Diagnostic Code 
7803 (1999), or which are tender and painful on objective 
demonstration, 38 C.F.R. Part 4, Diagnostic Code 7804 (1999).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 40 percent for service-connected gastric 
ulcer with vagotomy, antrectomy and a scar at the incision 
site in abdomen.

Although the veteran has episodic weight loss, it has not 
been appreciable in nature.  See 38 C.F.R. § 4.112 (1999).  
Indeed, the veteran's weight during his June 1998 VA hospital 
admission was 219 pounds, which was noted to be 131% of his 
ideal body weight.  His weight on follow-up examination in 
late-June 1998 was noted to be 226.6 pounds.  Likewise, there 
is no evidence of malnutrition or anemia.  Therefore, a 60 
percent evaluation under Diagnostic Code 7304 or 7305 is not 
justified.  Moreover, the medical evidence of record does not 
reflect current findings of a tender, painful, or poorly 
nourished abdominal scar such that a separate compensable 
rating under Diagnostic Codes 7803, 7804 and 7805 is 
justified.  As the Board knows of no other basis which would 
provide the veteran with a higher schedular evaluation, his 
claim for an increased disability rating is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (1999).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  In 
this regard, the Board finds that the schedular evaluation in 
this case is not inadequate.  As fully detailed above, the 
medical evidence reflects that the schedular criteria provide 
bases within which to award increased compensation for his 
service-connected gastric ulcer with vagotomy, antrectomy and 
a scar at the incision site in abdomen when the occasion 
arises.  Therefore, it does not appear that that the veteran 
manifests such an "exceptional or unusual" disability as to 
render impractical the regular schedular standards.


ORDER

An increased disability rating for gastric ulcer with 
vagotomy, antrectomy and a scar at the incision site in 
abdomen is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

